Citation Nr: 0503226	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chronic myelogenous 
leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel





INTRODUCTION

The veteran served on active duty from June 1970 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


REMAND

A review of the record discloses that further development is 
required in this matter prior to the Board's review of the 
merits of the issues on appeal.  In this regard, the Veterans 
Claims Assistance Act (VCAA) has redefined the obligations of 
VA with respect to claims for VA benefits.  VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  The revised statutory duty to assist requires VA 
to make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for 
benefits.  See 38 U.S.C. § 5103A.  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in the custody of the Federal Government; and 
obtaining a medical examination or opinion where indicated.  
Id.

The veteran recently notified VA of his award of Social 
Security Administration (SSA) disability benefits.  Records 
pertaining to the veteran's SSA claim have not been 
associated with the claims file.  The United States Court of 
Appeals for Veterans Claims (Court) has emphasized the need 
to obtain SSA medical records in cases involving VA claims.  
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  The 
RO should obtain and consider all the veteran's SSA medical 
records.  



Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) in Washington, D.C. for the following action:

1.  The RO should contact the Social Security 
Administration (SSA) for the purpose of 
obtaining records from that agency, which 
pertain to a claim filed by the veteran for 
disability benefits.  The RO should obtain 
copies of award letters/notices, 
administrative/appellate decisions, hearing 
transcripts, if applicable, and all medical 
records relied upon concerning claims/appeals 
filed by the veteran for SSA benefits.  The 
RO should proceed with all reasonable follow-
up referrals that may be indicated by the 
inquiry.  All attempts to obtain records, 
which are ultimately unsuccessful, should be 
documented in the claims folder. 

2.  Following completion of the above and any 
other development deemed appropriate by the 
RO, the RO should readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
includes all pertinent law and regulations 
and be afforded the applicable time period in 
which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



